The Chief-Justice
delivered the opinion of the court.
This ease is peculiar in some respects because it embraces a suit in equity to foreclose a mortgage by complainant and a suit at law in ejectment by one of the defendants against the complainant, who is in possession of the premises, claiming title by virtue of an attachment lien, judgment and execution, and a sale and deed from the sheriff.
Nothing was determined by j;he decree except the title to the land as between the defendant, Drumright, who' claims under a deed from Thomas, his co-defendant, and the complainant, who claims under- his attachment lien? judgment and execution.
The foreclosure proceedings remain undisposed of. The only issue determined was as to the several legal titles of Carr, the complainant, and Drumright.
Waiving the question of equitable cognizance of the dispute as to the legal title, we proceed to examine the correctness of the judgment as to the title, and the grounds of error alleged upon the pleadings.
Carr filed his bill to foreclose, a mortgage executed by *744Thomas to Retchum & Hartridge, of Savannah, who -went into bankruptcy, and their assignees, as is claimed, assigned the mortgage to Carr. Drumright, who holds a deed from Thomas, had commenced his action of ejectment against Carr (who is in possession, claiming title of the land,) before the institution of the foreclosure suit. The parties entered into an agreement to submit their whole matters of litigation to the chancellor to determine everything relating to the mortgage, the debt secured by it and the rights of the complainant thereto, and the question of title as between Thomas and Drumright. The statement of the case shows the respective claims of the parties. The record and pleadings in the ejectment suit are not included in this record, but the claims of the parties are set forth by cross-bill and the answer thereto by the original complainant, filed in the foreclosure suit pursuant to the stipulation of the parties. Thomas does not plead.
It is insisted by appellant, the complainant in the foreclosure suit, that a cross-bill cannot be filed after default entered. This point is not well taken for two reasons. Eirst, there had been no default entered as against Drum-right or Thomas ; and second, the cross-bill was filed by consent of all parties, and embraces precisely what they agreed should be submitted to the court.
Appellant alleged as error the overruling of the demurrer to the cross-bill. The ground of demurrer is that the cross-bill does not show any right, title or interest of Drum-right in the land. We think it does. It alleges a purchase by Drumright, and a deed to him from the legal owner duly executed and delivered, the possession of the grantor by his agent, notice to Carr of the conveyance before the levy of his attachment, and alleges that the claim of Carr, under which he obtained the attachment and sheriff’s sale, had been extinguished by Thomas’ bankruptcy proceedings. *745It goes further aud alleges that the mortgage debt was paid. How a better title can be alleged we cannot understand. The demurrer was rightly overruled.
It is urged that the cross-bill introduces new matter not pertinent, and that it is multifarious, introducing matter, and the rights of third persons not parties to the suit, and that therefore the cross-bill is demurrable. But no where in the record do we find any. such questions raised by any pleading; (1 Dan. Ch. Pr. 3 Am. Ed., 352;) and, besides,, the stipulation of the parties is broad enough to cover any fact or ground of action or defence affecting the rights of either party. The cross-bill was evidently designed and intended by both parties as a bill of peace, according to the stipulation.
It is unnecessary to consider here the questions supposed to be raised upon the overruling of the plea, as the matter is elsewhere disposed of.
The material questions are whether Carr’s claim and his attachment lien were extinguished by the supposed proceedings in the matter of the bankruptcy of Thomas ; whether Drumright had a valid deed of conveyance of the land, and whether Carr had notice ' of such conveyance at the time of the levy of his attachment.
As to the effect of the bankruptcy proceedings, the appellant discusses it very briefly, and appellee does not allude to it. He therefore does not consider it important. We find, however, by looking at the act of Congress of March 2,1867, relating to bankruptcy, that the title of the bankrupt’s property is vested in the assignee by the assignment and conveyance by the register, and that the same operates u to dissolve any attachment made within four months next preceding the commencement of the proceeding.” There is no record evidence that any such proceedings were had. The cross-bill fails to show when they *746were had. Carr denies any notice or knowledge of any such proceedings, and demands due proof. There is no evidence whatever that any assignment in bankruptcy was ever recorded in Leon county, Fla., as required by Sec. 14 of the Act of 1867.
From the answer to the cross-bill, and from the testimony, we learn that the writ of attachment was obtained and levied on the land October 21,1878, and that the proceedings in bankruptcy were commenced by the filing of Thomas’ petition February 28,1874, more than four months after the levy of the attachment.. It does not appear that any obstacle whatever was interposed by Thomas or others against the prosecution of Carr’s claim to judgment and execution, and that judgment stands unreversed. The bankrupt act did not displace the lien of the attachment. Thomas’ legal title, as appeared of record, was levied upon by the attachment and sold.
If Thomas had any interest in the land at the date of the bankruptcy assignment it would doubtless have passed, by proper proceedings,to the assignee, subject to the attachment lien,as we understand the act of Congress. But if Thomas,at the time of filing his petition, had in good faith conveyed to Drumright, there was no interest in him which he could assign, and none vested. (See §35, Bankrupt Act of 1867.)
We cannot conclude that any bankruptcy proceedings were had to affect Carr’s attachment suit. This controversy is between Drumright as the grantee of Thomas and Carr as an attaching creditor during priority of an unrecorded deed, and these are matters depending upon the statutes of Florida. The issue is made .by the cross-bill and the answer.
It is urged by counsel for appellees that the deed of Thomas to Drumright is void as to him as a subsequent purchaser, by force of Sec. 5 of Chap. 1939, Laws of 1873, *747(found in McClellan’s Dig., 219, Sec. 20.) The .section reads thus: “ Every conveyance of real estate within this State hereafter made,'which shall not be recorded in the county in which the lands are situated within six months after the execution thereof, shall be void as against any subsequent purchaser.”
The title of the act in which the section is found is: “An act providing for the acknowledgment of deeds and other conveyances of land.” Section 14 of Article IV. of the Conststution reads thus: “ Each- law enacted in the Legislature shall embrace but one subject and matter properly connected therewith, which' subject shall be briefly expressed in the title.” :
We are loath to pronounce any act of deliberate legislation to be invalid, but when an act like this, which in effect is promotive of fraud in various ways, comes before us we feel no reluctance in declaring its invalidity, if there is ground for so doing. The section in terms gives to a second purchaser or grantee of land from the former owner a good title against a former grantee who has bought and paid for the land, though the second purchaser may know of the former conveyance, if the first deed is not recorded within six months after its execution. As to the second deed the first is declared void, absolutely, in law, if recorded after six months, and though the second is executed, after the recording of the first. A provision so mischievous in its effects can hardly be said to have been deliberate legislation. The title of the act shows its purpose to be a regulation of the “ acknowledgment of deeds and other conveyances of lands.” The subject of the fifth section is a declaration of the effect of omitting to record a conveyance. The one subject does not embrace or have any proper connection with the other. The result is that the said fifth section is void by the terms of the Constitution, which prohibits leg*748islation upon one subject under the guise of an act relating to another object and purpose. Eor a general discussion of the subject we refer to Cooley’s Constitutional Limitations, 81, 88,141, 150, and the authorities there cited.
If, therefore, we may treat Carr as a subsequent purchaser, it cannot be well claimed by him that the failure to record the deed to Drumright within six months gives him any advantage by reason of the fifth section of Chap. 1939.
The question then arises as between Drumright, who claims under a deed dated March 15, 1873, but not recorded until October 8,1874, and the title of Carr by his attachment levy of October 21,1873, under which he obtained the sheriff’s deed, to -be determined by the recording acts.
The statute pi’ovides that “ no conveyance, transfer or mortgage of real property, or of any interest therein, shall be good or effectual in law or in equity against creditors or subsequent purchasers for a valuable consideration and without notice, unless the same shall be recorded in the office assigned by law for that purposeand to entitlé it to be recorded it must be duly proved or acknowleged. Act November 15, 1828, McC.’s Dig., 215, §6.
The service of a writ of attachment binds the property attached except against pre-existing liens.. Act February 17, 1833; McC.’s Dig., 114, §18.
Already at this term we had occasion to examine the effect of the above section of the recording act. (Massey vs. Hubbard.) The conclusion to which we arrived in that case we believe to be the correct construction of that section. If a deed of conveyance be executed and delivered, though not recorded, an attaching creditor or subsequent purchaser without notice of the prior conveyance will have preference of the unrecorded conveyance. This is the rule in Alabama, New Jersey and other States where the lan*749guage of the statute is like that of ours in substance and effect. "We will not here further discuss the subject, but refer to Massey vs. Hubbard, and to the notes and citations to Bassett vs. Nosworthy, Vol. 2, part 1, Leading Oases in Equity, Am. Ed. 1877. .See also Thompson vs. Maxwell, 16 Fla., 773, 781.
The cross-bill alleges that Thomas conveyed to Brumright. by deed dated March 15,1873, and that Carr was immediately thereafter notified of the same. Carr, in his answer on oath, positively denies having had any notice thereof before he sued out his attachment October 21,1873. The only evidence on the subject of notice is that of Thomas who says that he told Oarr at Athens, G-a., “ in July or August, 1873, of the sale to Drumright, and asked him to continue the supervision of the place until Drumright could come over.” He says further: “ I don’t remember who mailed the deed to Florida for record. Suppose it must have been Drumright, as it was his deed and in his possession. Don’t know when the deed was sent to Florida for record, but think it was sent as soon as 1 learned of Caries attachment, and informed Drum-right of the same.” The acknowledgment of this deed -was taken September 22, 1874, in Georgia, and the recording was October 8, 1874.
No other proof was made as to the notice, and no circumstances are shown tending to establish the fact of notice or knowledge on the part of Carr that the land had been sold or conveyed by Thomas to Drumright. It was shown by Thomas that the property had been conveyed to him by his father-in-law for the purpose of aiding Thomas to pay his debts, and that Carr knew of-this fact. This latter fact does not tend to show that Carr had notice of the conveyance to Drumright. If Carr knew that the property, had been given to Thomas to enable him to pay his debts, Carr doubtless supposed himself as strongly entitled to payment as any other creditor.
*750The rule is that where the parties proceed to a hearing all the allegations of the answer which are responsive to the bill shall be taken as true, unless they are.disproved by evidence of greater weight than the testimony of a single witness. 1 Dan. Ch. Pl. & Pr., Cooper’s Ed., 843, and notes; 5 Fla., 478; ib., 528-9; 10 Fla., 9.
The answer having denied in emphatic terms the allegation of notice charged in the cross-bill, and there having been no testimony other than that of the defendant, Thomas, to that fact, we cannot consider it proved that Carr at the time of levying his attachment had notice of the sale or conveyance.
We notice also that in his testimony Thomas does not testify that the deed was in fact executed and delivered on the day it bears date. He speaks of the deed dated March 15, 1873, but the' record shows that in his examination he always avoids stating when it was executed and delivered, though his attention was specially directed to the time of its execution by the cross-interrogatories. This, together with the fact that he testifies that the deed was sent for record when he notified Drumright of Carr’s attachment, would seem to create a slight cloud of suspicion over the integrity of the transaction.
On the whole case it does not appear that Carr had any notice of the conveyance to Drumright, either express or implied, actual or presumptive, at the time his writ of attachment was levied, and under the statute his lien takes priority to the deed.
The result is that, as the case here stands, there was error in holding that the deed of Thomas to Drumright gave the latter a better title than that of Carr under the sheriff’s deed.
The decree must therefore be' reversed, and the cause remanded for further proceedings.